Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Linear peristaltic pump with pinch and compression block arrangement.

Claim Objections
Claims 1-20 are objected to because of the following informalities: claim 1, line 8, recites “the mechanically contacts”; this should be corrected, perhaps to “the cam mechanically contacts”. The same issue is present in claim 11, line 12 and claim 20, line 8.  Claim 20, line 2, recites “comprising, comprising” which needs correction.  Claim 1, lines 13-14 each recite “the face end” but should be rewritten as “a face end”.  Also, claim 20, lines recites “the at least one tube is in contact…and the face end of each of the plurality of compression blocks”.  This limitation was previously recited in the claim and should be deleted.  Appropriate correction is required.


Claim Rejections - 35 USC § 112


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 3 recites “the base end to the face end” but do not specify the association with either the pinch block or the compression blocks.  Correction is requested.  Claim 11, lines 3-4 introduce “a face end”; however, claim 11, lines 9 and 11, also recite “a face end”.  Examiner questions whether there are multiple face ends (but will not assume such for this examination).  Claim 11, lines 3-4 also introduce “a plurality of compression blocks” and “at least one pinch block”; however, claim 11, lines 8 and 10 reintroduces “a plurality of compression blocks” and “at least one pinch block”.  This is problematic.  Correction is requested.  Claim 13 recites “the base end to the face end” but do not specify the association with either the pinch block or the compression blocks.  Correction is requested.  Additionally, claim 20 recites for “code” that “controls fluid movement”, “moves the at least one pinch block…and compression blocks” and “rotates the cam”.  Examiner views all of these controls as redundant operations of rotating the cam and is confused by the repeated limitations centered around one fundamental function: controlling the rotation of a camshaft.  In other words, Examiner sees that programming meant to rotate the cam will also control fluid movement in the tube, movement of the pinch block, etc., and sees no reason why Applicant needs to include 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-13, 15 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Botts (US 4,755,109) in view of Kobayashi (US 4,479,797) and in further view of Paget (US 3,839,946).
Claim 1:  Botts discloses a linear peristaltic pump (Figs. 2-4) for delivering precise volumes of fluid, comprising a housing (12/54) comprising a slide area (58); at least one pinch block (note end one of 50/44, Examiner noting that the blocks 50/44 can be viewed as both “pinching” and “compressing” the tube) located within the slide area of the housing, wherein the at least one pinch block comprises a base end (50) and a face end (52); a plurality of compression blocks (note other of 50/44) located within the slide area of the housing, wherein each of the plurality of compression blocks comprises a base end (50) and a face end (52); a cam (68/70) located within the housing, wherein the cam mechanically contacts the base end of each of the at least one pinch block and the base end of each of the plurality of compression blocks (see Figs. 5-6); a motor (96) mechanically coupled to the cam, wherein the motor moves the cam upon operation of 
Botts does not disclose for at least one tube in contact with the face end of each of the at least one pinch block and the face end of each of the plurality of compression blocks.  However, it is well known in the art to arrange pinch/compression blocks in direct contact with a tube as shown by Kobayashi (see Figs. 3-4, note 18/19 in contact with 14).  It would have been obvious before the effective filing date of the invention to conduct pumping by direct contact between the blocks and tube as it will simplify the pump apparatus and reduce the number of parts (e.g., eliminate element 14/16) without significantly hampering pumping.
Botts also does not disclose for the pump to be self-lubricating.  However, it is well known for a pump to utilize materials between sliding elements that are self-lubricating, as taught by Paget (see col. 1, lines 50-63). It would have been obvious before the effective filing date of the invention to utilize self-lubricating materials that are slidingly in contact as taught by Paget into the pump apparatus of Botts in order to reduce friction without resorting to using an add’l lubricant. 
Claim 2:  Botts, Kobayashi and Paget teach the previous limitations.  Botts further discloses that each of the at least one pinch block and the plurality of compression blocks slide in a respective track (see 58 in Fig. 2) of the slide area (note area within 54).
Claim 3:  Botts, Kobayashi and Paget teach the previous limitations.  Botts further discloses that each of the at least one pinch block and the plurality of 
Claim 5:  Botts, Kobayashi and Paget teach the previous limitations.  Botts further discloses that the plurality of compression blocks slide in a sequence to pass the fluid in the at least one tube (see Fig. 4).
Claim 8:  Botts, Kobayashi and Paget teach the previous limitations.  Botts does not disclose for the blocks/housing/cam to be made from self-lubricating plastic; however, even though Paget’s pump is of the piston style, Paget reduces the problem of friction by using self-lubricating plastic among sliding elements (see col. 1, line 50 and col. 2, line 41) which solution could readily be applied to Botts’ blocks/cam/housing which have a sliding relationship with one another and could benefit from being made from using a self-lubricating plastic to reduce friction.  Therefore, it would have been obvious before the effective filing date of the invention to make Botts’ blocks/housing/cam from a self-lubricating plastic like that discussed in Paget in order to reduce friction between sliding elements without needing an add’l lubricant.
Claim 9:  Botts, Kobayashi and Paget teach the previous limitations.  Paget further teaches that the self-lubricating plastic comprises a polycarbonate plastic (see col. 1, lines 50-60).
Claim 10:  Botts, Kobayashi and Paget teach the previous limitations.  Paget further teaches that the self-lubricating plastic comprises a glass fiber (see col. 1, lines 59-60), silicone, and TeflonTM.
Claim 11:  Botts discloses a method for moving precise volumes of fluid using a peristaltic pump (Figs. 2-4), comprising introducing a fluid into at least one tube in 
Botts does not disclose for at least one tube in contact with the face end of each of the at least one pinch block and the face end of each of the plurality of compression blocks.  However, it is well known in the art to arrange pinch/compression blocks in direct contact with a tube as shown by Kobayashi (see Figs. 3-4, note 18/19 in contact with 14).  It would have been obvious before the effective filing date of the invention to conduct pumping by direct contact between the blocks and tube as it will simplify the pump apparatus and reduce the number of parts (e.g., eliminate element 14/16) without significantly hampering pumping.

Claim 12:  Botts, Kobayashi and Paget teach the previous limitations.  Botts further discloses that each of the at least one pinch block and the plurality of compression blocks slide in a respective track (see 58 in Fig. 2) of the slide area (note area within 54).
Claim 13:  Botts, Kobayashi and Paget teach the previous limitations.  Botts further discloses that each of the at least one pinch block and the plurality of compression blocks slide in an axis defined from the base end to the face end (as can be appreciated from Figs. 2-4).
Claim 15:  Botts, Kobayashi and Paget teach the previous limitations.  Botts further discloses that the plurality of compression blocks slide in a sequence to pass the fluid in the at least one tube (see Fig. 4).
Claim 18:  Botts, Kobayashi and Paget teach the previous limitations.  Botts does not disclose for the blocks/housing/cam to be made from self-lubricating plastic; however, even though Paget’s pump is of the piston style, Paget reduces the problem of friction by using self-lubricating plastic among sliding elements (see col. 1, line 50 and col. 2, line 41) which solution could readily be applied to Botts’ blocks/cam/housing which have a sliding relationship with one another and could benefit from being made 
Claim 19:  Botts, Kobayashi and Paget teach the previous limitations.  Paget further teaches that the self-lubricating plastic comprises a polycarbonate plastic (see col. 1, lines 50-60) and an additive selected from the group consisting of: a glass fiber (see col. 1, lines 59-60), silicone, and TeflonTM.
Claims 1, 3-5, 7, 11, 13-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 4,479,797) in view of Paget (US 3,839,946).
Claim 1:  Kobayashi discloses a linear peristaltic pump (Figs. 2-4 and 14-17) for delivering precise volumes of fluid, comprising a housing (8/13/20/21) comprising a slide area (note within 20/21 there is a slide area in which cam 16 slides against 17/18/19); at least one pinch block (17/19) located within the slide area of the housing, wherein the at least one pinch block comprises a base end (note base end touching 16) and a face end (note end touching 14); a plurality of compression blocks (note other blocks 18 in Fig. 16) located within the slide area of the housing, wherein each of the plurality of compression blocks comprises a base end (note end of 18 contacting 16) and a face end (note end of 18 contacting 14); a cam (16) located within the housing, wherein the cam mechanically contacts the base end of each of the at least one pinch block and the base end of each of the plurality of compression blocks (see Figs. 2-4, 14-16); a motor (15) mechanically coupled to the cam, wherein the motor moves the cam upon operation of the motor (Figs. 2-4, 14-16); and at least one tube (14) in contact with the 
Kobayashi also does not disclose for the pump to be self-lubricating.  However, it is well known for a pump to utilize materials between sliding elements that are self-lubricating, as taught by Paget (see col. 1, lines 50-63). It would have been obvious before the effective filing date of the invention to utilize self-lubricating materials that are slidingly in contact as taught by Paget into the pump apparatus of Botts in order to reduce friction without resorting to using an add’l lubricant. 
Claim 3:  Kobayashi and Paget teach the previous limitations.  Kobayashi further discloses that each of the at least one pinch block and the plurality of compression blocks slide in an axis defined from the base end to the face end (as can be appreciated from Fig. 4).
Claim 4:  Kobayashi and Paget teach the previous limitations.  Kobayashi further discloses that the at least one pinch block (17/19) obstructs the fluid in the at least one tube (see Figs. 14-16).
Claim 5:  Kobayashi and Paget teach the previous limitations.  Kobayashi further discloses that the plurality of compression blocks slide in a sequence to pass the fluid in the at least one tube (see Figs. 14-16).
Claim 7:  Kobayashi and Paget teach the previous limitations.  Kobayashi further discloses that a combination of the at least one pinch block and at least one of the plurality of compression blocks create a precise volume of fluid within the at least one tube (see Fig. 16).
Claim 11:  Kobayashi discloses a method for moving precise volumes of fluid using a peristaltic pump (Figs. 2-4 and 14-17), comprising introducing a fluid into at least one tube (14) in contact with a face end (note end touching 14) of each of at least one pinch block (17/19) and a face end (note end touching 14) of each of a plurality of compression blocks (18), located within a housing (8/13/20/21) of the peristaltic pump; and moving the fluid, using the peristaltic pump comprising a housing comprising a slide area note within 20/21 there is a slide area in which cam 16 slides against 17/18/19); at least one pinch block (17/19) located within the slide area of the housing, wherein the at least one pinch block comprises a base end (note base end touching 16) and a face end (note end touching 14); a plurality of compression blocks (18) located within the slide area of the housing, wherein each of the plurality of compression blocks comprises a base end (note base end touching 16) and a face end (note end touching 14); a cam (16) located within the housing, wherein the cam (16) mechanically contacts the base end of each of the at least one pinch block and the base end of each of the plurality of compression blocks (Figs. 2-4); a motor (15) mechanically coupled to the cam, wherein the motor moves the cam upon operation of the motor (Figs. 2-4); and at least one tube (14) in contact with the face end of each of the at least one pinch block and the face end of each of the plurality of compression blocks (see Figs. 4, 16).
Kobayashi also does not disclose for the pump to be self-lubricating.  However, it is well known for a pump to utilize materials between sliding elements that are self-lubricating, as taught by Paget (see col. 1, lines 50-63).  It would have been obvious before the effective filing date of the invention to utilize self-lubricating materials that are 
Claim 13:  Kobayashi and Paget teach the previous limitations.  Kobayashi further discloses that each of the at least one pinch block and the plurality of compression blocks slide in an axis defined from the base end to the face end (as can be appreciated from Fig. 4).
Claim 14:  Kobayashi and Paget teach the previous limitations.  Kobayashi further discloses that the at least one pinch block (17/19) obstructs the fluid in the at least one tube (see Figs. 14-16).
Claim 15:  Kobayashi and Paget teach the previous limitations.  Kobayashi further discloses that the plurality of compression blocks slide in a sequence to pass the fluid in the at least one tube (see Figs. 14-16).
Claim 17:  Kobayashi and Paget teach the previous limitations.  Kobayashi further discloses that a combination of the at least one pinch block and at least one of the plurality of compression blocks create a precise volume of fluid within the at least one tube (see Fig. 16).
Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 4,479,797) in view of Paget (US 3,839,946) and in further view of Berg (US 4,650,469).
Claims 6 and 16:  Kobayashi and Paget teach the previous limitations.  Kobayashi further discloses using a gear (gear col. 7, lines 16-18) but is not explicit about the motor comprising a pinion gear meshed with a spur gear, the spur gear being mechanically coupled to the cam.  However, such arrangements are well known in the .
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 4,479,797) in view of Paget (US 3,839,946).
Claim 20:  Kobayashi discloses a product for a linear peristaltic pump for delivering precise volumes of fluid (Figs. 2-4), comprising a housing (8/13/20/21) comprising a slide area (note within 20/21 there is a slide area in which cam 16 slides against 17/18/19); at least one pinch block (17/19) located within the slide area of the housing, wherein the at least one pinch block comprises a base end (note base end touching 16) and a face end (note end touching 14); a plurality of compression blocks (note other blocks 18 in Fig. 16) located within the slide area of the housing, wherein each of the plurality of compression blocks comprises a base end (note end of 18 contacting 16) and a face end (note end of 18 contacting 14); a cam (16) located within the housing, wherein the cam (16) mechanically contacts the base end of each of the at least one pinch block and the base end of each of the plurality of compression blocks (Figs. 2-4); a motor (15) mechanically coupled to the cam (16), wherein the motor (15) moves the cam upon operation of the motor; at least one tube (14) in contact with the face end of each of the at least one pinch block and the face end of each of the plurality of compression blocks (Figs. 2-4), a processor (10); and P2019-0062-USO127441.595Page 26 of 28a storage device (“memory”, 
Kobayashi also does not disclose for the pump to be self-lubricating.  However, it is well known for a pump to utilize materials between sliding elements that are self-lubricating, as taught by Paget (see col. 1, lines 50-63).  It would have been obvious before the effective filing date of the invention to utilize self-lubricating materials that are slidingly in contact as taught by Paget into the pump apparatus of Botts in order to reduce friction without resorting to using an add’l lubricant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815.  The examiner can normally be reached on Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746